Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-7, 9-11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 3-6, 8, 10, 12 and 14 of copending Application No. 16810243 (reference application).
Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of copending Application No. 16810243 (reference application) in view of Wilshire (US 8635412 B1).
Regarding Claim 1-2, 4-7, 9-11, 15, Claim 1-2, 3-6, 8, 10, 12, 14 of copending 
Application No. 16810243 discloses all of the elements as shown below:
Instant application
Co-pending parent application 16810243
1. An apparatus, comprising: a control circuit configured to be connected to a memory structure comprising non- volatile memory cells, the control circuit comprising a microcontroller configured to:




determine information for generating control signals for a type of memory operation prior to receiving a request to perform a memory operation of the type of memory operation in the memory structure; store the information for the type of memory operation;

store the information for the type of memory operation;

generate the control signals based on the stored information in response to receiving a request to perform a memory operation of the type of memory operation;


and use the control signals generated based on the stored information to control at least one segment of the memory operation in the memory structure.
1. A non-volatile storage apparatus, comprising: a memory structure comprising non-volatile memory cells; and a control circuit connected to the memory structure, the control circuit configured to generate and apply control signals to the memory structure to perform memory operations, the control circuit comprising: a microcontroller configured to:

execute instructions to determine information for generating the control signals for a type of memory operation prior to receiving a request to perform a memory operation of the type of memory operation; cache the information for the type of memory operation;

cache the information for the type of memory operation;

access the information and generate the control signals based on the cached information in response to receiving a request to perform a memory operation of the type of memory operation;

and apply the control signals generated based on the cached information to the memory structure to perform the memory operation.
2. The apparatus of claim 1, wherein the information comprises: 
conditions that are relevant for the memory structure and from which the control signals for the type of memory operation are derivable.

2. The non-volatile storage apparatus of claim 1, wherein the information comprises: conditions that are relevant for the non-volatile memory structure and from which the control signals for the type of memory operation are derivable, wherein the cached information comprises cached conditions that are relevant for the non-volatile memory structure.

4. The apparatus of claim 1, wherein the microcontroller is further configured to: 

determine, after receiving the request the control signals based on the stored information and information that is specific to the type of memory operation.
3. The non-volatile storage apparatus of claim 2, wherein the microcontroller is further configured to: 
determine, after receiving the request, the control signals based on the cached conditions and information that is specific to the type of memory operation.
5. The apparatus of claim 1, wherein the microcontroller comprises: 
a first processor configured, in response to the request to perform the memory operation, to execute a first set of instructions to form a packet that contains a flag that indicates the stored information is to be accessed; 
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the stored information in response to the flag being set and to generate the control signals based on the stored information.
4. The non-volatile storage apparatus of claim 2, wherein the microcontroller comprises:  Attorney Docket No.: SAND-02438US0WDA-4686-US-59- 
a first processor configured to execute a first set of instructions to form a packet that contains a flag that indicates the cached conditions are to be accessed; 

and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the cached conditions and to generate the control signals based on the cached conditions.{YB:01018403.DOCX 123
6. The apparatus of claim 1, wherein the microcontroller comprises: 
a first processor configured to execute a first set of instructions to access the stored information in response to the request to perform the memory operation, the first processor configured to execute the first set of instructions to form a packet that contains the stored information; 
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to generate the control signals based on the information in the packet.
5. The non-volatile storage apparatus of claim 2, wherein the microcontroller comprises: 
a first processor configured to execute a first set of instructions to access the cached conditions, the first processor configured to execute the first set of instructions to form a packet that contains the cached conditions; 

and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to generate the control signals based on the conditions in the packet.

7. The apparatus of claim 1, wherein the information comprises: 
set/reset information that specifies a segment of the memory operation at which the control signals are to be set or reset, 
wherein the stored information comprises stored set/reset information.
6.  The non-volatile storage apparatus of claim 1, wherein the information comprises: 
set/reset information that specifies when the control signals are to be set or reset,

 wherein the cached information comprises cached set/reset information.
9. The apparatus of claim 7, wherein the microcontroller comprises: 
a first processor configured to execute a first set of instructions to form a packet that contains a flag that indicates the stored set/reset information is to be accessed; 

and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the stored set/reset information and to generate the control signals based on the stored set/reset information.
8. The non-volatile storage apparatus of claim 6, wherein the microcontroller comprises: 
a first processor configured to execute a first set of instructions to form a packet that contains a flag that indicates the cached set/reset information is to be accessed; 

and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the cached set/reset information and to generate the control signals based on the cached set/reset information.
10. The apparatus of claim 1, wherein the microcontroller is further configured to: 




determine the information for generating the control signals for the type of memory operation during a power on phase of the apparatus.
10. The non-volatile storage apparatus of claim 1, wherein the microcontroller is further configured to: access stored parameters during a power on phase of the non-volatile storage apparatus; and execute the instructions during the power on phase to determine the information for generating the control signals for the type of memory operation based on the stored parameters.
11. A method, comprising:



 executing instructions on a processor to compute information associated with core timing control signals that control a memory operation in a non-volatile memory structure; 






storing the computed information in storage that is accessible to the processor; 
accessing the stored information in response to the processor receiving a request to perform the memory operation; 

setting or resetting one or more core timing control signals based on the stored information; 

and using the core timing control signals to control the non-volatile memory structure during the memory operation.
12. A method of operating a non-volatile memory system, the method comprising: accessing parameters from storage in the non-volatile memory system; 
executing instructions on a processor in the non-volatile memory system to compute information that is applicable to core timing control signals to be applied to a non-volatile memory structure in the non-volatile memory system during a segment of a memory operation, including using the parameters to compute the information prior to the non-volatile memory system receiving a request to perform the memory operation; 

storing the computed information in storage in the non-volatile memory system; 
accessing the stored information in response to receiving a request to perform the memory operation; 

setting or resetting one or more core timing control signals based on the stored information; 

and using the core timing control signals to control the non-volatile memory structure Attorney Docket No.: SAND-02438US0WDA-4686-US-61- during the segment of the memory operation.
15. The method of claim 11, wherein executing instructions on the processor to compute the information associated with the core timing control signals further comprises: 
computing set/reset information that indicates whether the one or more core timing control signals are to be set or reset for a segment of the memory operation.
14. The method of claim 12, wherein computing the information comprises: 


computing set/reset information that indicates whether the one or more core timing control signals are to be set or reset during the segment of the memory operation.


Regarding Claim 16,
Instant application
Co-pending parent application 16810243
16. A non-volatile storage system, comprising: a die comprising a control circuit configured to be connected to a memory structure comprising non-volatile memory cells, the control circuit configured to generate and apply a set of control signals to control the memory structure to perform memory operations, the control circuit comprising: 
a first processor configured to execute first instructions to compute conditions for a sub-clock of a memory operation; 

and a second processor configured to execute second instructions to generate control signals for the sub-clock of the memory operation based on the conditions; 

wherein the first processor is configured to pre-compute the conditions for the sub-clock of the memory operation prior to receiving a request from a memory controller to perform the memory operation, wherein the first processor or the second processor stores the pre--5-Attorney Docket No.: SAND-02438US1WDA-4686-a-USz://sand/2438us1/2438us1-preliminary-amendmentcomputed conditions; 








wherein the control circuit is configured to use the stored pre-computed conditions to generate the control signals for the sub-clock of the memory operation by at least one of: the first processor accessing the stored pre-computed conditions for the sub-clock of the memory operation in response to the first processor receiving a request from the memory controller to perform the memory operation, the first processor providing the stored conditions to the second processor; or the second processor accessing the stored pre-computed conditions in response to a request from the first processor to access the stored pre-computed conditions, wherein the first processor requests the second processor to access the stored pre-computed conditions in response to the first processor receiving a request from the memory controller  to perform the memory operation.
16. A non-volatile storage system, comprising: a memory die comprising a control circuit and a memory structure comprising non- volatile memory cells, the control circuit configured to generate and apply a set of control signals to control the memory structure to perform memory operations, the control circuit comprising: 
a first processor configured to execute first instructions to compute conditions for a segment of a memory operation; 

and a second processor configured to execute second instructions to generate control signals for the segment of the memory operation based on the conditions; 

the first processor configured to pre-compute the conditions for the segment of the memory operation prior to receiving a request to perform the memory operation, wherein the control circuit is configured to store the pre-computed conditions; the control circuit configured to access the stored pre-computed conditions in response to receiving a request to perform the memory operation; 

and the second processor configured to execute the second instructions generate the control signals for the segment of the memory operation based on the stored pre-computed Attorney Docket No.: SAND-02438US0WDA-4686-US-62- conditions.







Regarding Claim 16, Claim 16 of the Co-pending parent application 16810243 discloses all limitations except for the last limitation of instant application. Zhang does not disclose the first processor providing the stored conditions to the second processor. However, Wilshire teaches the first processor providing the stored conditions to the second processor (Wilshire discloses inter-processor communication. Col. 1, lines 59-64)
Zhang and Wilshire are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Wilshire before him or her to modify the Zhang’s system with and Wilshire’s teaching. The motivation for doing so would be memory control by (Wilshire Col.2 line 48-49]) providing inter-processor communication.
Regarding Claims 17-19,
Instant application
Co-pending parent application 16810243
17. The non-volatile storage system of claim 16, wherein: the first processor is configured to form a packet having a flag indicating that the second processor is to access the stored pre-computed conditions, wherein the first processor forms the packet in response to a request from the memory controller to perform the memory operation; 

the second processor is configured to decode the packet; the second processor is configured to access the stored pre-computed conditions; and the second processor is configured to generate the control signals for the sub-clock based on the stored pre-computed conditions.
17. The non-volatile storage system of claim 16, wherein: the first processor is configured to form a packet having a flag indicating that the stored pre-computed conditions are to be used to generate the control signals; 



the second processor is configured to decode the packet; the second processor is configured to access the stored pre-computed conditions; and the second processor is configured to generate the control signals based on the stored pre-computed conditions.
18. The non-volatile storage system of claim 16, wherein: 
the first processor is configured to access the stored pre-computed conditions in response to the request from the memory controller to perform the memory operation; 
the first processor is configured to form a packet having the stored pre-computed conditions that were accessed in response to the request from the memory controller to perform the memory operation; 
the second processor is configured to decode the packet; 
and -6-Attorney Docket No.: SAND-02438US1WDA-4686-a-US z://sand/2438us1/2438us1-preliminary-amendmentthe second processor is configured to generate the control signals for the sub-clock of the memory operation based on the pre-computed conditions in the packet.
18. The non-volatile storage system of claim 16, wherein: 
the first processor is configured to access the stored pre-computed conditions; 


the first processor is configured to form a packet having the stored pre-computed conditions; 



the second processor is configured to decode the packet; 
and the second processor is configured to generate the control signals based on the pre- computed conditions in the packet.
19. The non-volatile storage system of claim 16, wherein: 
the first processor is configured to pre-compute conditions for the sub-clock of the memory operation during a power on phase; 

and the first processor is configured to store the pre-computed conditions during the power on phase.
19. The non-volatile storage system of claim 16, wherein: 
the first processor is configured to pre-compute conditions for the segment of the memory operation during a power on phase of the non-volatile storage system; 
and the control circuit is configured to store the pre-computed conditions during the power on phase of the non-volatile storage system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20190018597 A1), referred herein as Zhang.  
Regarding Claim 1, Zhang teaches
An apparatus, comprising: a control circuit configured to be connected to a memory structure comprising non- volatile memory cells, the control circuit comprising a microcontroller configured to: (Zhang Abst: A sequencer circuit is configured to generate control signals for on-die memory control circuitry. The control signals may include memory operation pulses for implementing operations on selected non-volatile memory cells embodied within the same die as the sequencer (and other on-die memory control circuitry). The timing, configuration, and/or duration of the memory control signals are defined in configuration data)
determine information for generating control signals for a type of memory operation prior to receiving a request to perform a memory operation of the type of memory operation in the memory structure; store the information for the type of memory operation; (Zhang [0023] Disclosed herein are embodiments of a system for on-structure control of memory operation and/or control signals using configuration data capable of being modified after design and/or fabrication of the memory structure. [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140. (i.e. sequencer configuration data is the stored information for the type of memory operation.)
generate the control signals based on the stored information in response to receiving a request to perform a memory operation of the type of memory operation; (Zhang [0062] In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140, which may comprise accessing and/or executing the series of entries 142A-N, including the modified entry 142A. [0045] The sequencer 122 may be communicatively coupled to the volatile memory 124 through, inter alia, a memory bus 121. During operation, the sequencer 122 may be configured to access sequencer configuration data 140 stored within the volatile memory 124, and use the accessed sequencer configuration data 140 to determine the configuration and/or timing of the MC signal vectors 123 generated thereby. The sequencer configuration data 140 stored within the volatile memory 124 and/or non-transitory storage 106 may be modified, replaced, and/or otherwise manipulated after design and/or fabrication of the NV memory 104. )
and use the control signals generated based on the stored information to control at least one segment of the memory operation in the memory structure. (Zhang [0045] Changes to the sequencer configuration data 140 may be used to modify, replace, and/or otherwise manipulate the configuration, timing, and/or duration of the MC signal vectors 123 generated by the sequencer 122 to implement particular memory operations.)
Regarding Claim 2, Zhang teaches
The apparatus of claim 1, wherein the information comprises: conditions that are relevant for the memory structure and from which the control signals for the type of memory operation are derivable. (Zhang [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0072] In the FIG. 1C embodiment, the sequencer 122 may be configured to map operation type(s) 118A-N to respective portions of the sequencer configuration data 140. FIG. 1A 110 – NV Memory Structure)
  Regarding Claim 3, Zhang teaches
The apparatus of claim 2, wherein the microcontroller is configured to determine the conditions based on one or more of: a mode and/or a sub-mode of the memory operation; (Zhang [0053] The sequencer 122 may be configured to identify the first entry 142A of the series based on, inter alia, characteristics of the memory operation 108, such as operation type, address, and/or the like.) (operation type is mode of memory operation)
one or more parameters that specify options to be applied during the memory operation; (Zhang[0053] The sequencer 122 may be configured to identify the first entry 142A of the series based on, inter alia, characteristics of the memory operation 108, such as operation type, address, and/or the like.) (address is a parameter)
or information that specifies how the flow of the control signals for the memory operation is to proceed. (Zhang [0053] The sequencer 122 may be configured to execute a series of entries 142 in the determined order (e.g., execute a series of sequencer instructions or commands) (i.e. series of sequencer instructions or commands specifies how the flow of the core timing control signals is to proceed)
Regarding Claim 4, Zhang teaches
The apparatus of claim 1, wherein the microcontroller is further configured to: determine, after receiving the request, the control signals based on the stored information and information that is specific to the type of memory operation. (Zhang [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140. [0096] The die controller 172 may comprise decode circuitry 173, which may be configured to process memory commands 109 received via the interconnect 107. The decode circuitry 173 may be configured to determine the operation type(s) corresponding respective commands 109, determine addressing information pertaining to the commands 109, and so on. [0102] FIG. 1G depicts embodiments of NV memory element(s) 112 of the NV memory array 171 and corresponding functional units configured to implement memory operations on the NV memory elements 112 in response to MC signal vectors 123 generated by the sequencer 122. [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122.) (i.e. configuration data has cached conditions and information that is specific to the type of memory operation.)
Regarding Claim 6, Zhang teaches
The apparatus of claim 1, wherein the microcontroller comprises: a first processor configured to execute a first set of instructions to access the stored information in response to the request to perform the memory operation, the first processor configured to execute the first set of instructions to form a packet that contains the stored information; (Zhang [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122. [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122. The entries 142 may correspond to a command and/or instruction set supported by the sequencer 122.[0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140.  [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. the sequencer configuration data has the stored condition, data entries have instruction packets, sequencer adjustment module is the first processor.)
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to generate the control signals based on the information in the packet. (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140). [0003]In response to a request to execute a particular operation, the sequencer may generate memory control signals [0042] In the FIG. 1A embodiment, the configuration and/or timing of the MC signal vectors 123 generated by the sequencer 122 may be defined, at least in part, by sequencer configuration data 140.) (i.e. the sequencer is the second processor.)
Regarding Claim 7, Zhang teaches
 The apparatus of claim 1, wherein the information comprises: set/reset information that specifies a segment of the memory operation at which the control signals are to be set or reset, wherein the stored information comprises stored set/reset information. (Zhang [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the timing of a signal vector, such as an MC signal vector 123, refers to the time for which the one or more MC signals of the MC signal vector 123 are maintained at a determined state. The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like). [0113]The various control gate voltages may be asserted for particular time durations in accordance with the timing(s) and/or duration(s) of the respective MC signal vector(s) 123 (as defined by the corresponding entries 142 of the sequencer configuration data 140). [0138]  Executing the entry 142 may comprise asserting an MC signal vector 123 corresponding to signal data 143 of the entry 143 for a number of clock cycles specified by timing data 145 of the entry 142.) (i.e. the sequencer configuration data is the cached information, and MC signal vectors are defined by the entries of the sequencer configuration data. MC signals asserted/de-asserted caused the set/reset of the memory cell circuits based on the stored information.)
Regarding Claim 10, Zhang teaches
The apparatus of claim 1, wherein the microcontroller is further configured to: determine the information for generating the control signals for the type of memory operation during a power on phase of the apparatus. (Zhang [0045] The sequencer configuration data 140 stored within the volatile memory 124 and/or non-transitory storage 106 may be modified, replaced, and/or otherwise manipulated after design and/or fabrication of the NV memory 104. Changes to the sequencer configuration data 140 may be used to modify, replace, and/or otherwise manipulate the configuration, timing, and/or duration of the MC signal vectors 123 generated by the sequencer 122 to implement particular memory operations. [0057] The entries 142A-N may comprise an entry sequence adapted for execution of particular type(s) of memory commands and/or operations, such a read operation, a write operation, an erase operation, and/or the like (e.g., memory operation 108 illustrated in FIG. 1A). [0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122. Step 420 may further comprise populating the volatile memory 124 with sequence configuration data 140 maintained within the non-transitory storage 106 (e.g., during initialization of the memory system 101).) (i.e. loading the sequencer configuration data is accessing the stored parameters in the NV memory and loading to the volatile memory.)
Regarding Claim 11, Zhang teaches
A method, comprising: executing instructions on a processor to compute information associated with core timing control signals that control a memory operation in a non-volatile memory structure; (Zhang [0026] A first sequencer instruction stored within the volatile memory may comprise first timing parameters for memory control signals pertaining to one or more of a read operation, a write operation, and an erase operation on non-volatile memory elements of the semiconductor structure. The system may further comprise a sequencer adjustment module configured to determine modified timing parameters for the memory control signals of the first sequencer instruction, and update the first sequencer instruction to replace the first timing parameters with the modified timing parameters. Updating the first sequencer instruction may comprise one or more of: overwriting at least a portion of the first sequencer instruction stored within the volatile memory, and overwriting at least a portion of the first sequencer instruction stored within non-volatile firmware storage for the control circuitry. [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140, which may comprise accessing and/or executing the series of entries 142A-N, including the modified entry 142A.)
storing the computed information in storage that is accessible to the processor; (Zhang [0142] Step 530 may further comprise recording the modified sequencer configuration data 140 within the memory unit 129 (e.g., the non-transitory storage 106 and/or volatile memory 124).
accessing the stored information in response to the processor receiving a request to perform the memory operation; setting or resetting one or more core timing control signals based on the stored information; (Zhang [0021] In some embodiments, the sequencer comprises fetch circuitry configured to access a sequencer entry from the memory unit, and output circuitry configured to generate control signals corresponding to the fetched sequencer entry for a number of clock cycles specified by the sequencer entry. The fetch circuitry may be further configured to read a timing entry that follows the fetched sequencer entry in a series of sequencer entries stored within the memory unit. [0130] FIG. 2 is a flow diagram of one embodiment of a method 200 for using a random access memory to control memory operation pulses, as disclosed herein. Step 210 may comprise receiving a request to execute a particular operation on a NV memory 104 at control circuitry 120 of the NV memory 104.)
and using the core timing control signals to control the non-volatile memory structure during the memory operation. (Zhang [0045] Changes to the sequencer configuration data 140 may be used to modify, replace, and/or otherwise manipulate the configuration, timing, and/or duration of the MC signal vectors 123 generated by the sequencer 122 to implement particular memory operations.)
Regarding Claim 12, Zhang teaches
The method of claim 11, wherein executing instructions on the processor -4- Attorney Docket No.: SAND-02438US1WDA-4686-a-US z://sand/2438us1/2438us1-preliminary-amendmentto compute the information associated with the core timing control signals comprises: computing the information based on a mode and/or a sub-mode of the memory operation.   (Zhang [0021] In some embodiments, the sequencer comprises fetch circuitry configured to access a sequencer entry from the memory unit, and output circuitry configured to generate control signals corresponding to the fetched sequencer entry for a number of clock cycles specified by the sequencer entry… Completing the series of sequencer entries may comprise generating a sequence of control signal vectors, each control signal vector generated for a number of clock cycles specified by a corresponding sequencer entry of the series. [0053] The sequencer 122 may be configured to identify the first entry 142A of the series based on, inter alia, characteristics of the memory operation 108, such as operation type, address, and/or the like.) (operation type is mode of memory operation)
 Regarding Claim 13, Zhang teaches
The method of claim 12, wherein executing instructions on the processor to compute the information associated with the core timing control signals further comprises: computing the information based on parameters that specify options to be applied during the memory operation. (Zhang[0053] The sequencer 122 may be configured to identify the first entry 142A of the series based on, inter alia, characteristics of the memory operation 108, such as operation type, address, and/or the like.) (address is a parameter) 
Regarding Claim 14, Zhang teaches
The method of claim 13, wherein executing instructions on the processor to compute the information associated with the core timing control signals further comprises: computing the information based on information that specifies how the flow of the core timing control signals is to proceed.  
 (Zhang [0053] The sequencer 122 may be configured to execute a series of entries 142 in the determined order (e.g., execute a series of sequencer instructions or commands) (i.e. series of sequencer instructions or commands specifies how the flow of the core timing control signals is to proceed)
Regarding Claim 15, Zhang teaches
The method of claim 11, wherein executing instructions on the processor to compute the information associated with the core timing control signals further comprises: computing set/reset information that indicates whether the one or more core timing control signals are to be set or reset for a segment of the memory operation.  (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the timing of a signal vector, such as an MC signal vector 123, refers to the time for which the one or more MC signals of the MC signal vector 123 are maintained at a determined state. The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like).) (i.e. MC signal vectors are defined by the entries of the sequencer configuration data. MC signals asserted/de-asserted caused the set/reset of the memory cell circuits based on the stored information.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190018597 A1), referred herein as Zhang in view of Porter et al. (US 4313158 A), referred herein as Porter.   
Regarding Claim 5, Zhang teaches
The apparatus of claim 1, wherein the microcontroller comprises: a first processor configured, in response to the request to perform the memory operation, to execute a first set of instructions to form a packet that contains a flag; (Zhang [0046] In some embodiments, the sequencer configuration data 140 comprises a plurality of entries 142, each entry 142 defining a respective operating state of the sequencer 122. [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122. The entries 142 may correspond to a command and/or instruction set supported by the sequencer 122. [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. the sequencer configuration data comprise flags, data entries have instruction packets, sequencer adjustment module is the first processor.)
and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the stored information in response to the flag being set and to generate the control signals based on the stored information. (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.)
Zhang teaches a flag (Zhang [0070]), but does not teach a flag that indicates the stored information is to be accessed;
However, Porter teaches a flag that indicates the stored information is to be accessed (Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the stored instructions are to be accessed.) 
Zhang and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Porter before him or her to modify the Zhang’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.
Regarding Claim 9, Zhang teaches
The apparatus of claim 7, wherein the microcontroller comprises: a first processor configured to execute a first set of instructions to form a packet that contains a flag; (Zhang [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like. [0082] Although particular types of special-purpose entries 142 are described herein, the disclosure is not limited in this regard, and could be adapted to use any type of entry 142 and/or special-purpose entry 142 having any suitable format and/or configured to implement any suitable type of control and/or management operation pertaining to the sequencer 122 and/or sequencer configuration data 140.  In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set. In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set.) and a second processor configured to execute a second set of instructions to access the packet, the second processor configured to execute the second set of instructions to access the stored set/reset information and to generate the control signals based on the stored set/reset information. (Zhang (Zhang [0037] In the FIG. 1A embodiment, a set of MC signals generated and/or output by the sequencer 122 may be referred to as an MC signal vector 123. As used herein, an MC signal vector 123 refers to a designated state of one or more MC signals. The state of an MC signal may refer to any suitable characteristic and/or information represented by the MC signal, which may include, but is not limited to: an assertion state (e.g., “asserted” or “de-asserted”) [0038] The sequencer 122 may be configured to generate MC signal vectors 123 according to determined timings. As used herein, the timing of a signal vector, such as an MC signal vector 123, refers to the time for which the one or more MC signals of the MC signal vector 123 are maintained at a determined state. The duration of an MC signal vector 123 may span the time from which each of the one or more MC signals comprising the MC signal vector 123 are in the determined state until the time any one of the MC signals of the MC signal vector 123 changes from the determined state thereof (e.g., transitions from asserted to de-asserted, and/or the like). [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.) (i.e. the sequencer configuration data is the cached information, and MC signal vectors are defined by the entries of the sequencer configuration data. MC signals asserted/de-asserted caused the set/reset of the memory cell circuits based on the stored information.)
Zhang teaches a flag (Zhang [0070]), but does not teach a flag that indicates the stored set/reset information is to be accessed
However, Porter teaches a flag that indicates the stored set/reset information is to be accessed. (Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the cached instructions are to be accessed.) 
Zhang and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Porter before him or her to modify the Zhang’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190018597 A1), referred herein as Zhang in view of Baek et al. (US 20200051629 A1), referred herein as Baek.   
Regarding Claim 8, Zhang teaches
The apparatus of claim 7, 
Zhang does not teach wherein the microcontroller is further -3-Attorney Docket No.: SAND-02438US1WDA-4686-a-USz://sand/2438us1/2438us1-preliminary-amendmentconfigured to: increase a voltage that is applied to a region of the memory structure at a first segment of the memory operation at which a first control signal of the control signals is set; and decrease the voltage that is applied to the region of the memory structure at a second segment of the memory operation at which the first control signal is reset. 
However, Baek teaches wherein the microcontroller is further -3-Attorney Docket No.: SAND-02438US1WDA-4686-a-USz://sand/2438us1/2438us1-preliminary-amendmentconfigured to: increase a voltage that is applied to a region of the memory structure at a first segment of the memory operation at which a first control signal of the control signals is set; and decrease the voltage that is applied to the region of the memory structure at a second segment of the memory operation at which the first control signal is reset. (Baek [0003] A resistive memory device may access a memory cell therein by applying a voltage to two opposite terminals of the memory cell, and the accessed memory cell may store a logic “1 (set data)” (a low-resistance state) or a logic “0 (reset data)” (a high-resistance state) with reference to a threshold resistance of the memory cell. (i.e. voltage applied to memory cell to set data store a logic “1” using high voltage, and reset a memory cell to reset data to store a logic “0” by decreasing the voltage applied.) [0051] When a write command is received from the memory controller 20, the write circuit 121 may perform the write operation on the memory cells MC. The write circuit 121 may perform a reset write operation to program the memory cells MC in a direction in which resistances of the memory cells MC increase. [0052] Alternatively, the write circuit 121 may, according to the write operation control by the control circuit 13, increase a set write current to have a current level that is higher than a current level of a minimum set write current that is required for the memory cells MC to be changed into the LRS and program the memory cells with set data in the LRS state by providing the set write current, which is increased, to the memory cells MC.)
Zhang and Baek are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Baek before him or her to modify the Zhang’s system with and Baek’s teaching. The motivation for doing so would be control voltage to program memory cells (Baek [0007])
Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190018597 A1), referred herein as Zhang in view of Wilshire (US 8635412 B1), referred herein as Wilshire.  
Regarding Claim 16, Zhang teaches
A non-volatile storage system, comprising: a die comprising a control circuit configured to be connected to a memory structure comprising non-volatile memory cells, the control circuit configured to generate and apply a set of control signals to control the memory structure to perform memory operations, the control circuit comprising: (Zhang  [0018] a NV memory system may comprise a sequencer, which may be configured to, inter alia, generate signal(s) for implementing various operations on a NV memory. [0019] Disclosed herein are embodiments of a circuit structure for on-die control of memory operation and/or control pulses. The circuit structure may comprise a die comprising a NV memory cells, an NV memory array, a two-dimensional NV memory array, a three-dimensional NV memory array, and/or the like.)
a first processor configured to execute first instructions to compute conditions for a sub-clock of a memory operation;  (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). (i.e. sequencer adjustment module is the first processor.))
and a second processor configured to execute second instructions to generate control signals for the sub-clock of the memory operation based on the conditions; (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.)
wherein the first processor is configured to pre-compute the conditions for the sub-clock of the memory operation prior to receiving a request from a memory controller to perform the memory operation, wherein the first processor or the second processor stores the pre- -5-Attorney Docket No.: SAND-02438US1WDA-4686-a-USz://sand/2438us1/2438us1-preliminary-amendmentcomputed conditions; 
(Zhang [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140, which may comprise accessing and/or executing the series of entries 142A-N, including the modified entry 142A.)
wherein the control circuit is configured to use the stored pre-computed conditions to generate the control signals for the sub-clock of the memory operation (Zhang [0130] FIG. 2 is a flow diagram of one embodiment of a method 200 for using a random access memory to control memory operation pulses, as disclosed herein. Step 210 may comprise receiving a request to execute a particular operation on a NV memory 104 at control circuitry 120 of the NV memory 104.)
the first processor accessing the stored pre-computed conditions for the sub-clock of the memory operation in response to the first processor receiving a request from a-the memory controller to perform the memory operation (Zhang [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. in response to a request to perform the memory operation, the first processor access the stored pre-computed conditions for the memory operation.)
	Zhang does not teach by at least one of: the first processor accessing the stored pre-computed conditions for the sub-clock of the memory operation in response to the first processor receiving a request from a-the memory controller to perform the memory operation, the first processor providing the stored conditions to the second processor; or the second processor accessing the stored pre-computed conditions in response to a request from the first processor to access the stored pre-computed conditions, wherein the first processor requests the second processor to access the stored pre-computed conditions in response to the first processor receiving a request from the memory controller to perform the memory operation.  
	The Examiner notes the limitation recites “by at least one of: …  or…”. 
	However, Wilshire teaches the first processor providing the stored conditions to the second processor (Wilshire Col. 1, lines 59-64: The system 100 provides inter-processor communication between the first processor 110 and the second processor 120, in which a data structure generated by the first processor 110 can be passed to the second processor 120 through the shared memory subsystem 130 for further processing of the data structure by the second processor 120)
Zhang and Wilshire are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Wilshire before him or her to modify the Zhang’s system with and Wilshire’s teaching. The motivation for doing so would be memory control by (Wilshire Col.2 line 48-49]) providing inter-processor communication.
Regarding Claim 18, Zhang and Wilshire teach
The non-volatile storage system of claim 16, wherein: the first processor is configured to access the stored pre-computed conditions in response to the request from the memory controller to perform the memory operation; the first processor is configured to form a packet having the stored pre-computed conditions that were accessed in response to the request from the memory controller to perform the memory operation; the second processor is configured to decode the packet; (Zhang [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124).
[0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) 
and -6- Attorney Docket No.: SAND-02438US1WDA-4686-a-US z://sand/2438us1/2438us1-preliminary-amendmentthe second processor is configured to generate the control signals for the sub-clock of the memory operation based on the pre-computed conditions in the packet. (Zhang [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122 [0129] The entries 142A-N (and/or entry sequence 144) may be generated by an application and/or process operating on the computing device, which may be embodied as instructions stored on a non-transitory computer-readable storage medium. [0137] Step 420 may comprise loading the modified sequencer configuration data 140 into the volatile memory 124 communicatively coupled to the sequencer 122. [0108] The circuitry 137, 138A, 138B, 138C, may be controlled by, inter alia, MC signals of the MC signal vector 123 generated by the sequencer 122.)
Regarding Claim 19, Zhang and Wilshire teach
The non-volatile storage system of claim 16, wherein: the first processor is configured to pre-compute conditions for the sub-clock of the memory operation during a power on phase; and the first processor is configured to store the pre-computed conditions during the power on phase. (Zhang [0028] The on-die memory control signals may be configured to cause one or more functional modules of the control circuitry to implement at least a portion of the memory operation. [0044] The memory unit 129 may further comprise a volatile memory 124. The configuration manager 127 may be configured to transfer the sequencer configuration data 140 to the volatile memory 124 of the memory system 101 during initialization (e.g., during initial bootstrap of the memory system 101). Alternatively, in some embodiments, the sequencer 122 may be configured to access the sequencer configuration data 140 directly from the non-transitory storage 106 (e.g., as illustrated in FIG. 1D).)
Regarding Claim 20, Zhang teaches
The non-volatile storage system of claim 16, wherein: the first processor is configured to pre-compute conditions for the sub-clock of the memory operation during a power on phase; second processor to store the pre-computed conditions during the power on phase (Zhang [0044] The configuration manager 127 may be configured to transfer the sequencer configuration data 140 to the volatile memory 124 of the memory system 101 during initialization (e.g., during initial bootstrap of the memory system 101). Alternatively, in some embodiments, the sequencer 122 may be configured to access the sequencer configuration data 140 directly from the non-transitory storage 106.  [0062] Modifying the sequencer configuration data 140 may comprise modifying, updating, replacing, and/or otherwise manipulating the entry 142A of the sequencer configuration data 140 as stored within the non-volatile storage 106 and/or volatile memory 124. In response to a subsequent read operation, the sequencer 122 may access the modified sequencer configuration data 140, which may comprise accessing and/or executing the series of entries 142A-N, including the modified entry 142A.)
Zhang does not teach and the first processor is configured to instruct the second processor to store the pre-computed conditions during the power on phase.
However, Wilshire teaches the first processor is configured to instruct the second processor to store ( (Wilshire Col. 1, lines 59-64: The system 100 provides inter-processor communication between the first processor 110 and the second processor 120, in which a data structure generated by the first processor 110 can be passed to the second processor 120 through the shared memory subsystem 130 for further processing of the data structure by the second processor 120. Col. 3, lines 51-54: After the shared memory pointer is received in the second memory 122, the second processor 120 may retrieve the data structure from the shared memory 132 and update the data structure.) (i.e. the first processor sending data structure to second processor trigging a store from the second processor)
Zhang and Wilshire are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang and Wilshire before him or her to modify the Zhang’s system with and Wilshire’s teaching. The motivation for doing so would be memory control by (Wilshire Col.2 line 48-49]) providing inter-processor communication.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190018597 A1), referred herein as Zhang in view of Wilshire (US 8635412 B1), referred herein as Wilshire, further in view of Porter et al. (US 4313158 A), referred herein as Porter.
Regarding Claim 17, Zhang and Wilshire teach
The non-volatile storage system of claim 16, wherein: the first processor is configured to form a packet having a flag (Zhang [0003]In response to a request to execute a particular operation, the sequencer may generate memory control signals [0070] Memory operations implemented by the sequencer 122 may comprise one or more characteristics, which may include, but are not limited to: an operation type (e.g., “op code”), an address, flags, parameters, and/or the like.)
wherein the first processor forms the packet in response to a request from the memory controller to perform the memory operation; [0069] Alternatively, or in addition, the entries 142 may comprise commands and/or instructions configured for execution by the sequencer 122. The entries 142 may correspond to a command and/or instruction set supported by the sequencer 122.[0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140.  [0060] Alternatively, or in addition, modifications to the sequencer configuration data 140 may be initiated by other components and/or processes [0120] The sequencer adjustment module 177 may be a component of the configuration manager 127, which may be configured to manage the sequencer configuration data 140 stored within the memory unit 129 (e.g., non-transitory storage 106 and/or volatile memory 124). [0121] The sequencer adjustment module 177 may be further configured to monitor memory operations being performed within the memory system 101 and/or adjust the sequencer configuration data 140 accordingly.) (i.e. the sequencer configuration data has the cached condition, data entries have instruction packets, sequencer adjustment module is the first processor.)
the second processor is configured to decode the packet; the second processor is configured to access the stored pre-computed conditions; and the second processor is configured to generate the control signals for the sub-clock based on the stored pre-computed conditions.  (Zhang [0082] In some embodiments, the sequencer may comprise a processor, microcontroller, and/or the like, which may be configured to execute a particular instruction set.  In such embodiments, the entries 142 of the sequencer data 140 may comprise instructions of the particular instruction set. [0103]The configuration, timing and/or duration of read and/or verify operations performed within the NV memory 104 may be modified after design and/or fabrication of the NV memory 104 (e.g., by modifying entries 142 and/or entry sequences 144 corresponding to the read and/or verify operations in the sequencer configuration data 140).) (i.e. the sequencer is the second processor.)
Zhang-Wilshire teaches a flag (Zhang [0070]) but does not teach a flag indicating that the second processor is to access the stored pre-computed conditions.
However, Porter teaches a flag indicating to access the stored pre-computed conditions (Porter Col. 2, line 61 – 68: each time a read type command specifying the fetching of either a first or second block of instructions is received from the processing unit termed an instruction fetch 1 (IF1) and instruction fetch 2 (IF2), respectively, one of the instruction fetch flag indicators associated with the transit block buffer location into which the read type command is loaded is set to a binary ONE state.) ( i.e. the fetch instruction flag indicates which block buffer location to retrieve instructions from,  the cached instructions are to be accessed.) 
Zhang, Wilshire and Porter are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Zhang, Wilshire and Porter before him or her to modify the Zhang-Wilshire’s system with and Porter’s teaching. The motivation for doing so would be for (Porter Abst) specifying instruction fetch operations and the flag (Porter Col. 2, lines 29-31) permits a high degree of overlap of commands specifying the fetching of instruction blocks from a main store, which improves (Porter Col. 2, line 25) the processing unit's performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183